Case 1:20-cv-05441-KPF Document 66-1 Filed 08/04/20 Page 1 of 5




                Exhibit 1
                  Case
                   Case1:20-cv-05441-KPF
                        1:20-cv-05441-KPF Document
                                           Document66-1
                                                    60 Filed
                                                        Filed07/30/20
                                                              08/04/20 Page
                                                                        Page12ofof45




                                           THE CITY OF NEW YORK                              DOMINIQUE F. SAINT -FORT
                                                                                                Assistant Corporation Counsel
JAMES E. JOHNSON
Corporation Counsel
                                          LAW DEPARTMENT                                    Labor & Employment Law Division
                                                 100 CHURCH STREET                                             (212) 356-2444
                                                 NEW YORK, NY 10007                                      dosaint@law.nyc.gov




                                                                      July 30, 2020

        BY ECF
        Hon. Katherine Polk Failla
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                               Re:     Uniformed Fire Officers Association, et al. v. Bill DeBlasio, et al.
                                       20-cv-05441 (KPF) (RWL)


        Dear Judge Failla:

                      Defendants write to request that the Court reconsider its Order regarding
        Document Request No. 5 of Plaintiffs’ First Request for Documents and to provide additional
        support for Defendants’ arguments regarding Request No. 6. As discussed, below, the Court
        should deny Plaintiffs’ Request No. 5 as it applies to NYPD and FDNY, and deny Plaintiffs’
        Request No. 6 in its entirety.

        REQUEST NO. 5: All documents and communications relating to the denial, in whole or in
        part, of a public records request for Disciplinary Records on grounds other than the application
        of New York Civil Rights Law § 50-a, such as where disclosure of the requested records would
        constitute an unwarranted invasion of privacy or pose a risk to the safety of any person, such as,
        for example, those referenced in Hughes Hubbard & Reed LLP v. Civilian Complaint Review
        Board, 53 Misc. 3d 947, 950 (Sup. Ct., Kings Cnty. 2016), and Luongo v. Records Access
        Officer, 150 A.D.3d 13, 16 (1st Dep’t 2017), for the period January 1, 2016 to the present.

                       Defendants are prepared to produce records responsive to this request within the
        parameters set by the Court during the July 28, 2020 conference as to CCRB and DOC.
        However, Defendants respectfully request that the Court reconsider its Order with respect to
        NYPD and FDNY, and not require those two agencies to respond to Request No. 5 because it
        will impose an extraordinary and unwarranted burden on those agencies, one that is clearly
        disproportionate to the needs of this case, particularly with respect to the discovery that Plaintiffs
        purportedly need for their preliminary injunction motion.
         Case
          Case1:20-cv-05441-KPF
               1:20-cv-05441-KPF Document
                                  Document66-1
                                           60 Filed
                                               Filed07/30/20
                                                     08/04/20 Page
                                                               Page23ofof45




               NYPD receives an astronomical amount of FOIL requests annually. In 2017,
NYPD received 18,794 requests, which rose to 20,747 requests in 2018, and 23,490 requests in
2019. All of the FOIL requests received by NYPD are made through a request via a New York
City public records online database, called Open Records. The FOIL requests for NYPD are
handled by a central FOIL Unit, with two employees, a Records Access Officer and a Police
Officer. The FOIL Unit does not track requests by the type of request, and many requests seek
multiple types of documents, not just disciplinary records. Additionally, the FOIL Unit does not
track requests by whether they were granted or denied, or the reason why they were denied.

                In order to produce documents responsive to this request, the NYPD Records
Access Officer would have to pull and review approximately 20,000 requests in their entirety to
determine if the request is for, at least in part, disciplinary records and further review the requests
to determine whether the request was for Unsubstantiated or Non-Final allegations. Finally, the
Records Access Officer would have to review the denial to determine whether the denial was at
least in part based on the release of Unsubstantiated, Non-Final allegations being an unwarranted
invasion of privacy or a risk to the safety of any person. This would not only be extremely
onerous, but would simply not be possible to accomplish by August 7, or any time shortly
thereafter. Finally, the massive burden that it would impose on NYPD, all for the sake of
perhaps finding a theoretically relevant needle in a haystack, makes this request disproportionate
to Plaintiffs’ needs for their preliminary injunction motion as well as on the merits of the case,
should it proceed to further discovery. Defendants further note that before the repeal of Civil
Rights Law §50-a, NYPD would deny requests for disciplinary records of members of the
service solely on the basis that that they were protected from disclosure by § 50-a. Thus it is
likely that even after preforming a review of almost 20,000 requests, the Records Access Officer
would not find a substantial number, if any, responsive documents.

                 FDNY received approximately 8,000 FOIL requests during the time frame of this
discovery request, June 12, 2019 – June 11, 2020. All of the FOIL requests received by FDNY
are tracked through Open Records. The FOIL requests for FDNY are handled by two central
offices depending on the overall nature of the request. The Public Records Unit handles FOIL
requests related to building violations and tickets issued related to such violations. All other
substantive requests, including any requests for disciplinary records, are handled by the Bureau
of Legal Affairs FOIL Unit, which, similar to NYPD, has two employees, a Records Access
Officer and civilian Public Records Aide. The Bureau of Legal Affairs FOIL Unit does not track
requests it receives by the type of request. Additionally, the Bureau of Legal Affairs FOIL Unit
does not track requests by whether they were granted or denied, or the reason why they were
denied. Again similar to the NYPD, in order to produce documents responsive to this request,
the FDNY Records Access Officer would have to pull and review approximately 8,000 requests
in their entirety to determine if the request is for, at least in part, disciplinary records and
thereafter review the requests to determine whether the request was for Unsubstantiated or Non-
Final allegations. The Records Access Officer would have to review the denial to determine
whether the denial was at least in part based on the release of Unsubstantiated, Non-Final
allegations being an unwarranted invasion of privacy or a risk to the safety of any person.
Notably, FDNY rarely receives requests for disciplinary records of firefighters. Responding to
this request would not only be extremely onerous, but likely lead to no results. Again in the



                                                 -2-
        Case
         Case1:20-cv-05441-KPF
              1:20-cv-05441-KPF Document
                                 Document66-1
                                          60 Filed
                                              Filed07/30/20
                                                    08/04/20 Page
                                                              Page34ofof45




short time frame for discovery here, it is simply not possible for FDNY to review its records for
any documents responsive to this request.

               Accordingly, Defendants respectfully request that the Court reconsider and
modify its decision as to Plaintiffs’ Document Request No. 5, and deny the Request as it applies
to NYPD and FDNY as burdensome and disproportionate to the needs of this case.

REQUEST NO. 6: All documents and communications concerning or reflecting (a) the
release to the public of Unsubstantiated or Non-Final Allegations against employees of the City
other than law enforcement officers, or (b) the denial, in whole or in part, of a public records
request encompassing Unsubstantiated or Non-Final Allegations against City employees other
than law enforcement officers on the ground that disclosure of the requested records would
constitute an unwarranted invasion of privacy, or pose a risk to the safety to any person, for the
period January 1, 2016 to the present.

               As we advised the Court during the conference, responding to this request would
be extremely burdensome. We have obtained further information as to the nature and scope of
that burden, request that the Court reconsider its Order, and upon reconsideration, deny that
Request in its entirety.

               The City has over 30 agencies that respond to FOIL requests, some of which
receive thousands of requests per year. In particular, agencies such as the Department of Health
and Mental Hygiene, Department of Buildings, Department of Transportation and Department
of Environmental Protection, each receive several thousands of requests per year. Even to
ascertain the average number of FOIL requests that each of the City’s agencies receive would
involve obtaining information from over 30 Records Access Officers. While each agency tracks
its requests and responses, each agency does not necessarily categorize its requests by type of
request, e.g., for “Disciplinary Records.” Additionally, a single FOIL request may contain
requests for various types of documents. As such, the requests could not be efficiently reviewed
to quickly identify whether for the request is for disciplinary records, let alone whether the
request seeks “Unsubstantiated or Non-Final Allegations” related to disciplinary records.

              In many agencies, disciplinary measures may take place not because of a
complaint or an “allegation” but based upon a violation of an agency rule or regulation that does
not have as its source a complaint of some sort. Many City employees do not necessarily
interact with the public in the manner that the Plaintiffs’ members do, and are not subject to
“allegations” from members of the public that are either substantiated or unsubstantiated.
Requests for records related to Equal Employment Opportunity investigations would also have
to be excluded from the review.

              The denial of a request is also not categorized by the reason for the denial. An
agency would not be able to easily gather denials based on the grounds of constituting an
unwarranted invasion of privacy, or a risk to the safety of any person. Furthermore, to the
extent that a denial is based on these factors, it could be because the records requested reveal
information about a member of the public or someone that is not the subject of the discipline,



                                               -3-
        Case
         Case1:20-cv-05441-KPF
              1:20-cv-05441-KPF Document
                                 Document66-1
                                          60 Filed
                                              Filed07/30/20
                                                    08/04/20 Page
                                                              Page45ofof45




not necessarily because there is an invasion of the employee’s privacy or risk to the safety of the
employee.

               In sum, each of the 30 City agencies would have to pull and review in their
entirety thousands of FOIL requests to determine whether the request included a request for
disciplinary records not related to an EEO complaint and whether the request sought records
pertaining to “Unsubstantiated or Non-Final Allegations.” At this time, we estimate that this
would consume in excess of 1,000 employee hours. Given the magnitude of this effort, and that
it is rank speculation on Plaintiffs’ part that there even exist denials of requests for disciplinary
records pertaining to Unsubstantiated and Non-Final allegations on the grounds of the request
constituting an unwarranted invasion of privacy or risk to safety of the employee themselves,
this request is plainly disproportionate to the needs of this case. Accordingly, Defendants
request that the Court deny in full Plaintiff’s Document Request No. 6.



                                                             Respectfully,

                                                                            /s/
                                                             Dominique Saint-Fort
                                                             Assistant Corporation Counsel

                                                                           /s/
                                                             Rebecca G. Quinn
                                                             Assistant Corporation Counsel



cc:   All Attorneys of Records (by ECF)




                                                -4-
